Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment was  filed May 13, 2020. Claims 2, 6, 9, 15, 18, 20, 26, 30, 37 and 40 were amended.  Claims 3-4, 7-8, 10, 13, 16-17,  19, 21, 24,  27-29, 31-33, 35, 38-39, 41-42 and 44 were cancelled. Claims 1-2, 5-6, 9, 11-12, 14-15, 18, 20, 22, 25-26, 30, 34, 36-37, 40 and 43 are under consideration in this Office Action.

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions 
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group II, claims 14-15, 18, 20 and 22-23 are drawn to an assay for determining the presence of Salmonella bacteria in a sample comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Salmonella bacteria present in the sample bind the ligand, wherein the bacteria-specific ligand is microcin N;
contacting the bound Salmonella bacteria with a detection agent; and detecting the presence of Salmonella bacteria in the sample by measuring the quantity of detection agent associated with the sample.
Group III, claims 25-26, 30 and 34 are drawn to a kit for detecting a Listeria species in a sample, the kit comprising: a Listeria-specific ligand associated with a substrate, wherein Listeria-specific ligand is Leucocin A; gold nanoclusters or reagents to prepare gold nanoclusters; and instructions for detecting a Listeria species in the sample using the Listeria- specific ligand associated with the substrate.
Group IV, claims 36-37, 40 and 43 are drawn to a kit for detecting a Salmonella species in a sample, the kit comprising: a Salmonella-specific ligand associated with a substrate, wherein the Salmonella-specific ligand is monocin N: gold nanoclusters or reagents to prepare gold nanoclusters; and instructions for detecting a Salmonella 

6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of general lateral flow device, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
AZMI et al. "Detection of Listeria monocytogenes with short peptide fragments from class lla bacteriocins as recognition elements, "ACS Comb Sci, 20 January 2015(20.01.2015),Vol.17, No.3,Pgs.156-163 disclose the following.
Azmi discloses an assay for determining the presence of Listeria bacteria in a sample (a binding assay, [Pg. 158, Col. 1, Para. 3] to screen peptides with affinity toward bacterial cells, [Pg. 159, Col. 1, Para. 2] wherein small peptide fragments derived from the C-terminal region of class !la bacteriocins bind Listeria [Pg. 157, Col. 1, Para. 2] comprising detection of bacteria by deflection of peptide coated microcantilevers, MCLs, using peptide-functionalized microcantilevers, [Pg. 160, Col. 1, Para. 2] comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A {introduction of a sample solution containing L monocytogenes, [Pg. 160, Col. 1, Para. 3] where several fragments from the C-terminal domain displayed high binding toward pathogenic Gram-positive 
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-IV lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply 
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 

Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645